DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 17, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al. (USPG 20160082526, hereinafter ‘Swift’).
Regarding claim 1, Swift discloses a milling tool comprising a cylindrical shaft part which has a central axis and a cylindrical cutting part comprising at least three cutting edges. Each cutting edge comprises a circumferential cutting edge 334A, a cutting edge corner region 322A, a radially outer cutting edge section 354A and a radially inner cutting edge section 258A. The circumferential cutting edges run helically and are separated from one another by chip grooves. The radially outer cutting edge sections run essentially radially and slope away from a milling cutter face of the milling tool toward a central axis of the milling tool. The radially inner cutting edge sections are formed by ground-in end pockets and slope continuously away from the milling cutter face all the way to the central axis 318. In a region of a milling cutter core of the milling tool, a portion of each radially inner cutting edge section is formed by a point thinning 340 which is introduced into the end pocket and by means of which a center cutting edge of each radially inner cutting edge is created which extends from a first end to a second end that is closer to the central axis. Note, ‘formed by ground-in end pockets’ is considered a product-by-process limitation, see MPEP 2113.
Regarding claim 2, Swift discloses the radially inner cutting edge sections sloping degressively toward the central axis (e.g. Fig. 14).
Regarding claim 3, Swift discloses the point thinning of the center cutting edges being formed by an end flank of the center cutting edges which lead adjacently in a direction of rotation.
Regarding claim 4, Swift discloses the radially outer cutting edges sloping more steeply away from the milling cutter face than the radially inner cutting edges (see Fig. 14 and Paragraphs [0065-0066] which discloses angle α as being 25 degrees and angle β as being 15 degrees).
Regarding claim 5, Swift discloses the radially outer cutting edge sections being connected by the end pockets (e.g. dish portion(s) 256 transitioning into one another, Fig. 14).
Regarding claim 8, Swift discloses the transition region of circumferential cutting edges and the radially outer cutting edges sections each having a corner protective chamfer (Paragraph [0067]).
Regarding claim 9, Swift discloses the circumferential cutting edges having unequal cutting edge pitches (Paragraph [0074]).
Regarding claim 17, Swift discloses the milling tool being an end milling cutter.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Swift et al. (USPG 20160082526).
Regarding claim 20, Swift discloses the circumferential cutting edges having respective pitches that are unequal (i.e. varied spacing) and identical angles of twist (i.e. each of the helical flutes may have a common uniform helical angle) as disclosed in Paragraph [0074].
However, if Applicant does not agree that Swift anticipates an end mill with unequal edge spacing/pitch but equal helix angles, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the end mill of Swift by spacing the cutting edges unequally, but maintain the edges with identical angles of twist, as contemplated by Swift, in order to reduce chatter introduced by evenly spaced cutting teeth.
Regarding claim 21, Swift discloses the milling tool being formed of one piece of carbide (Paragraph [0068]).
Regarding claim 24, Swift discloses a milling tool comprising a cylindrical shaft part which has a central axis and a cylindrical cutting part comprising at least three cutting edges. Each cutting edge comprises a circumferential cutting edge 334A, a cutting edge corner region 322A, a radially outer cutting edge section 354A and a radially inner cutting edge section 258A. The circumferential cutting edges run helically and are separated from one another by chip grooves. The radially outer cutting edge sections run essentially radially and slope away from a milling cutter face of the milling tool toward a central axis of the milling tool. Each region along each radially outer cutting edge slopes more steeply away from the milling cutter face than each region along each radially inner cutting edge does (see Fig. 14 and Paragraphs [0065-0066] which discloses angle α as being 25 degrees and angle β as being 15 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (USPG 20160082526) as applied to claim 1 above, and further in view of Tsujimura (US 4934881).
Regarding claims 6 and 18, Swift discloses the milling cutter core having claimed point thinning, but does not specifically disclose a diameter of the point thinning lying in the claimed range(s).
Tsujimura discloses a similar end mill, wherein the milling cutter core has a diameter in the range of 0.1D to 0.18D and 0.13D to 0.15D, wherein D identifies a nominal diameter of the milling tool (Col. 2, Lines 51-61).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the end mill of Swift by forming the milling core with the claimed diameter, as taught by Tsujimura, in order to reduce the wear on the cutting edges of the tool.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (USPG 20160082526) as applied to claim 1 above, and further in view of Baldwin (WO 0012249).
Regarding claims 7 and 19, Swift discloses the milling tool having the claimed end pockets, but does not disclose the particular axial depth of the end pockets lying in the claimed range(s).
Baldwin discloses a similar end mill, wherein an axial depth of the end pockets lying in the range between 0.06D to 0.14D and 0.08D to 0.12D, wherein D is a nominal diameter of the milling tool (Page 5, Lines 35-36 describing the diameter being at most 2 inches, and Page 7, Lines 5-6 describing the depth as .1 to .250 inches, which overlaps with the claimed range).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the depth of the end pockets of Swift to lie in the claimed ranges, as taught by Baldwin, in order to provide the desired cutting profile to the tool.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (USPG 20160082526) as applied to claim 1 above, and further in view of Maushart (EP 3150313) and Kishimoto (US 5190420).
Regarding claim 10, Swift discloses various numbers of cutting edges and angle(s) of twist, but does not disclose a particular relationship between the number of cutting edges and diameter, and angle of twist and number of cutting edges.
Maushart discloses a similar end mill wherein the angle of twist is selected to be smaller with an increasing number of cutting edges (Paragraph 75, describing the larger the number of teeth, the smaller the structures extending in the circumferential direction (i.e. helix angle) are).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Swift, as taught by Maushart, in order to lower the helix angle as the number of cutting edges increases, in order to provide adequate cutting geometry to the workpiece. Swift in view of Maushart still does not disclose the number of circumferential cutting edges being selected to be larger with increasing nominal diameter.
Kishimoto discloses a similar end mill, wherein a number of cutting edges is selected to be larger with increasing nominal diameter (Col. 3, Lines 38-42).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Swift in view of Maushart by providing the tool with an increasing number of cutting edges as the nominal diameter increases, as taught by Kishimoto, in order to allow the milling tool to cut harder workpieces.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (USPG 20160082526) as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claim 11, Swift discloses the milling tool as claimed in claim 1, but does not disclose the circumferential cutting edges being formed with chip breakers.
AAPA discloses chip breakers on circumferential cutting edges on end mills being known in the art (Page 5, first paragraph and again at Page 13, first paragraph of the instant specification).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the end mill of Swift by providing the circumferential cutting edges of the end mill with chip breakers to break chips cut from the workpiece into smaller pieces.
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 17-21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722